Citation Nr: 0730130	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for postoperative 
residuals of coronary artery disease.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, claimed as depression and anxiety.  

4.  Entitlement to a compensable rating for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

A rating decision in September 2004 denied service connection 
for coronary artery disease and for a nervous condition.  A 
rating decision in November 2005 determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for left ear hearing loss and that a 
compensable rating was not warranted for right ear hearing 
loss.  The veteran appealed both of those decisions.  The 
November 2005 decision also granted service connection for 
tinnitus and assigned a 10 percent rating for that 
disability; however, the record does not reflect that the 
veteran appealed any aspect of that determination.  

In May 2007, the veteran presented testimony at a 
videoconference hearing before the Board.  




FINDINGS OF FACT

1.  A rating decision in April 1975 denied service connection 
for left ear hearing loss.  The veteran was notified of that 
determination and did not file a notice of disagreement 
within one year.  

2.  Evidence concerning the issue of service connection for 
left ear hearing loss that has been added to the record since 
April 1975 is either cumulative of evidence previously of 
record or does not raise a reasonable possibility of 
substantiating the claim.  

3.  The greater weight of the credible, competent evidence 
does not show that the veteran's current coronary artery 
disease had its origins in service, is any way related to 
service, or manifested in the year subsequent to his 
discharge.  

4.  The greater weight of the credible, competent evidence 
does not show that a chronic acquired psychiatric disorder, 
claimed as depression and anxiety, had its origins in 
service, is any way related to service, or manifested in the 
year subsequent to his discharge.    

5.  The veteran has Level I hearing in his service-connected 
right ear and is not deaf in his left ear, which is not 
service connected.  


CONCLUSIONS OF LAW

1.  Evidence received since the April 1975 rating decision, 
which denied the veteran's claim for service connection for 
left ear hearing loss, is not new and material and the claim 
is not reopened; the April 1975 rating decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 and West Supp. 2007); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).

2.  Coronary artery disease was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  A chronic acquired psychiatric disorder, claimed as 
depression and anxiety, was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); §§ 3.303, 
3.307, 3.309 (2007).    

4.  The criteria are not met for a compensable rating for 
right ear hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 4.85, 
Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of April 2004 and July 2005 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA and treatment records through September 2006 have been 
obtained and, as mentioned, he had two hearings and was 
provided four VA compensation examinations.  
He has not identified any additional evidence that needs to 
be obtained.  Further, the Board notes that the veteran has 
indicated he is in receipt of disability benefits from the 
Social Security Administration (SSA).  In this regard, 
although the RO requested pertinent records, the SSA 
responded in February 2006 that, after an exhaustive and 
comprehensive search, no records for the veteran could be 
located.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  So, the Board finds that the duty to assist has been 
met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claims for service connection for 
coronary artery disease and a psychiatric disorder in 
September 2004 - after sending the veteran a VCAA letter in 
April 2004.  Further, the RO initially considered the claims 
concerning left and right ear hearing loss in November 2005 
- after sending the veteran a VCAA letter in July 2005.  
Consequently, there was no error in the timing of the VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that, even in situations where the VCAA 
notice was not sent until after the initial adjudication of 
the claim, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating an effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Further, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); see also Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).  

The record reflects that the veteran has been provided notice 
of the type of evidence or information needed to establish 
service connection for coronary artery disease and a 
psychiatric disorder and to warrant a higher rating for his 
service-connected right ear hearing loss.  It does not 
appear, however, he was notified of the other downstream 
elements of his claims as set forth in Dingess.  
Nevertheless, since the Board is denying all of his claims, 
any notice defect as to those additional downstream elements 
of his claims is moot.  Therefore, he is not prejudiced by 
the Board's consideration of his claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (requiring that the Board 
explain why it is not prejudicial to the veteran to consider 
evidence in the first instance, that is, without the RO 
having initially considered it).  

Finally, in another decision during the pendency of this 
appeal, the Court held that, in the context of an application 
to reopen a claim, the VCAA notice must include an 
explanation of: 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  Here, the record shows 
the VCAA letter in July 2005 specifically notified him of the 
requirements for service connection, in addition to what 
evidence would be required to reopen his service connection 
claim, i.e., what would constitute "new and material 
evidence," and the RO subsequently readjudicated those 
issues in the November 2006 statement of the case and 
February 2007 supplemental statement of the case, as well.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his claim 
at this time.  See Mayfield III; see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  New and Material

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the Court has 
indicated that a two-step analysis is required.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 
140 (1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence previously of record showed that the veteran had 
a pure tone threshold of 65 decibels at 4000 Hertz in his 
left ear on his pre-induction examination report, with normal 
thresholds at the other tested frequencies.  On hearing tests 
in November and December 1967, elevated thresholds were noted 
at all tested frequencies.  The records showed that the 
veteran's hearing profile was increased at that time.  At the 
time of his separation examination in March 1969, a threshold 
of 65 decibels was again noted at 4000 Hertz in the veteran's 
left ear, again with normal thresholds at all other tested 
frequencies.  Moreover, on audiometric evaluation in April 
1969, the pure tone thresholds obtained at all tested 
frequencies were normal for the left ear, including at 4000 
Hertz.  

A rating decision in April 1975 denied service connection for 
left ear hearing loss on the basis that the disorder pre-
existed service and was not aggravated by service.  The 
veteran was notified of that determination and did not file a 
notice of disagreement within one year.  Therefore, that 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

Evidence submitted by the veteran in support of his 
application to reopen his service connection claim includes 
employer audiometric testing records dated from October 1972 
through March 1986.  Those records reflect only current 
audiometric findings and do not comment on the reasons for 
the prior denial of service connection for left ear hearing 
loss.  

In connection with the veteran's claim for an increased 
rating for his service-connected right ear hearing loss, a VA 
audiometric compensation examination was conducted in August 
2005.  The examiner noted that the audiometric findings noted 
on the veteran's enlistment and separation examinations both 
indicated a pure tone threshold of 65 decibels in his left 
ear, with normal findings at the other tested frequencies.  
The examiner concluded that the veteran's pre-existing 
hearing loss did not appear to worsen during service.  

The veteran's representative argued at his personal hearing 
at the RO in January 2006 that the fact that the veteran's 
military occupational specialty during service was changed 
because of problems he was having with his hearing indicates 
that his hearing loss was aggravated by service.  

At his videoconference hearing before the Board in May 2007 
it was argued that the veteran had an ear infection at the 
time of his pre-induction examination for which he requested 
a deferment.  (The service medical records do not reflect 
such a complaint by the veteran at that time, nor do they 
show any pertinent abnormal clinical findings.)  The veteran 
also testified that he had persistent trouble with ear 
infections during service, including purulent, bloody 
drainage from his ear.  (The service medical records do not 
contain any notation indicative of any infections in either 
of the veteran's ears.)  He also testified that he did not 
recall having any difficulty hearing in his left ear prior to 
service.  

As set forth above, in order to reopen the veteran's claim, 
the newly submitted evidence must be neither cumulative nor 
redundant of the previous evidence and must raise a 
reasonable possibility of substantiating the claim.  In this 
case, the private employer records show nothing more than 
current left ear hearing loss, which was previously known to 
be present.  That evidence, then, is merely cumulative.  The 
comments by the VA audiometric examiner, however, were not 
previously of record and bear directly on the issue.  
However, they provide evidence against the veteran's claim 
and certainly do not present a reasonable possibility of 
substantiating the claim.  That evidence, then, is new, but 
not material.  

While the testimony of the veteran attempted to show that his 
hearing loss worsened during service, no competent medical 
evidence has been presented - either at the time of the 
April 1975 rating decision or subsequently - even suggesting 
that his left ear hearing loss did not pre-exist service or 
that it worsened during service.  In the absence of competent 
evidence showing that the veteran's left ear hearing loss was 
not present at the time of his entrance onto active duty or 
that it worsened during service, his testimony regarding ear 
infections and bloody drainage from his ears during service 
is not strictly relevant.  Thus, the Board concludes that new 
and material evidence has not been presented in support of 
the appellant's claim.  Marciniak v. Brown, 10 Vet. App. 1998 
(1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 (Fed. 
Cir. Sept. 15, 1998) (per curiam) (unpublished order).  

For all the foregoing reasons, the veteran's application to 
reopen his claim for service connection for left ear hearing 
loss must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Therefore, the Board concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for left ear hearing loss.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

II. Service Connection

Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, to 
include those raised at the May 2007 Board hearing; service 
medical records; VA outpatient treatment records; reports of 
VA examination; and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Coronary Artery Disease

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are completely silent 
for any complaints, clinical findings, or diagnosis 
indicative of coronary artery disease or any other cardiac 
disorder during service.  He was seen on one occasion in 1967 
complaining of chest pain and black out spells and was given 
a diagnosis of musculoskeletal pain; the chest and heart were 
noted to be normal.  

The post-service treatment records show that the veteran 
began having symptoms and was diagnosed as having coronary 
artery disease in early 1989, almost 20 years after his 
separation from service.  He was also found to have aortic 
stenosis in 2004.  In August 2004, the veteran underwent an 
aortic valve replacement and coronary artery bypass grafting.  
A private physician wrote in July 2005 that the veteran had a 
bicuspid aortic valve that had been present at birth.  
Another private physician wrote in February 2006 that the 
veteran had "some symptoms of depression and anxiety, which 
can exacerbate his cardiovascular problems."  Other private 
and VA medical records dated since 2004 reflect ongoing 
treatment for his cardiac conditions.  

The veteran was afforded a VA cardiac compensation 
examination in May 2006.  The examiner described the 
veteran's pertinent cardiac history in some detail, along 
with the current examination findings.  The examiner 
submitted an addendum in June 2006 reiterating that the 
veteran's aortic stenosis was a congenital condition that 
showed no evidence of progression during service.  He added 
that neither the veteran's coronary artery disease nor his 
aortic valve disease was related to the one-time recorded 
episode of chest pain and "black out spell" during service.  
The examiner indicated the symptoms suggested a psychogenic 
cause.  

The veteran testified at his personal hearings that he had 
episodes of chest pain and black out spells two or three 
times a week during training.  He stated he had seen a heart 
doctor since the early 1980s, but also said he had been 
prescribed nitroglycerin pills since the early 1970s.  
Records of the veteran's private medical treatment during the 
1970s and 1980s are apparently not available.  

In summary, although the veteran has reported he had episodes 
of chest pain many times during service and began taking 
cardiac medication in the early 1970s, there is no medical 
evidence documenting any heart disorder, including coronary 
artery disease, until 1989 - many years after his separation 
from service.  Accordingly, service connection for 
cardiovascular disease cannot be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, a 
VA examiner has stated that neither the veteran's aortic 
stenosis nor his coronary artery disease was related to the 
single documented episode of chest pain during service.  The 
veteran has not specifically claimed service connection for 
postoperative residuals of aortic valve disease.  But, as 
noted, examiners have indicated that the condition was 
congenital and was present at birth, despite the fact that 
its presence was not detected during service.  Nevertheless, 
because he has not claimed service connection for that 
disorder and because no examiner has indicated there was any 
relationship between that disorder and the veteran's coronary 
artery disease, further consideration in this regard is not 
necessary.  

Although the Board does not question the veteran's veracity 
as to his reported symptoms which he believes showed that his 
coronary artery disease began during service, it should be 
noted that the Court has held that persons without medical 
training are not competent to comment upon medical 
observations or to make medical diagnoses; such statements in 
this regard - by the veteran, his representative, or others 
- are entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

There simply is no competent credible medical evidence even 
suggesting that the veteran's coronary artery disease that 
was first manifested decades after his separation from 
service is in any way related to service.  Accordingly, the 
Board concludes that the criteria for service connection for 
coronary artery disease are not met.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

The veteran's alternative contention - that his coronary 
artery disease was caused or aggravated by his psychiatric 
disorder - is irrelevant.  Although service connection may 
be established for a disability that is proximately due to a 
service-connected disability or that is aggravated by a 
service-connected disability, service connection has not been 
established for a psychiatric disorder (and is herein denied 
by the Board).  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  Accordingly, service connection on this 
basis is not possible.  

For all the foregoing reasons, the claim for service 
connection for coronary artery disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Psychiatric Disorder

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are completely silent 
for any complaints, notations, or diagnosis of depression or 
anxiety.  

The post-service medical records show that the veteran has 
been treated for anxiety and depression since July 1998.  No 
examiner offered an opinion as to the date of onset of the 
veteran's psychiatric symptoms or suggested that any current 
symptoms were related to the complaints noted in service.  
Accordingly, service connection for a chronic acquired 
psychiatric disorder cannot be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran testified at his personal hearings that, although 
he didn't receive treatment for his anxiety and depression 
until 1998, he had similar symptoms for many years and that 
they gradually worsened due to stress and pressure until he 
finally saw a doctor for them.  

A VA psychiatric compensation examination was conducted in 
June 2006.  The examiner reviewed the veteran's claims file 
and discussed his psychosocial history in detail.  After 
completing psychological testing, the examiner concurred in 
the diagnosis that had been previously assigned, recurrent 
major depressive disorder without psychotic features.  In 
January 2007, the psychiatrist wrote that he was requested to 
opine whether the veteran's "current condition of Major 
Depression is at least as likely as not caused by or a result 
of the black out spell(s) he had during military service."  
The psychiatrist's response was that "It would be shear 
[sic] speculation on my part to offer any endorsement of the 
connection of these events."  

Weighing all of the evidence in this case, the Board observes 
that there is no competent medical evidence favoring the 
veteran's claim.  As noted above, although the veteran may 
certainly report the symptoms he has experienced through the 
years, his statements and hearing testimony do not constitute 
competent medical evidence in this regard and carry no 
probative weight.  Jones v. Brown, 7 Vet. App. 134 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Against the veteran's claim is the fact that there is no 
medical evidence that he exhibited any symptoms of depression 
or anxiety until 1998, when he began receiving treatment for 
his symptoms.  Whatever the source of the veteran's 
manifestations during service may have been, they were not 
shown to be chronic during service.  But even accepting the 
veteran's report of chronic psychiatric symptoms after 
service, service connection requires medical evidence of a 
nexus between current manifestations and service where, as in 
this case, there is no documentation of any psychiatric 
manifestations during service and no supporting evidence of 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  
Even after examination, VA providers were unable to offer an 
opinion regarding the relationship between the complaints and 
findings noted in service and the veteran's current 
psychiatric symptomatology without resorting to speculation.  

Therefore, in the absence of credible, competent evidence 
showing that the veteran's current psychiatric disorder had 
its origins in service, is in any way related to service, or 
manifested within a year subsequent to his discharge, the 
Board concludes that service connection for anxiety and 
depression is not established.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

For all the foregoing reasons, the claim for service 
connection for anxiety and depression must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

III. Increased Rating 

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  In situations where service 
connection has been granted only for defective hearing 
involving one ear, and the veteran does not have total 
deafness in both ears, the hearing of the non-service-
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Also, compensation is payable for the combination of service-
connected and non-service-connected hearing loss as if 
hearing loss in both ears was service-connected, provided the 
hearing loss in the non-service-connected ear is not the 
result of the veteran's own willful misconduct.  Further, the 
hearing impairment as a result of service-connected 
disability must be compensable to a degree of 10 percent or 
more and the hearing impairment as a result of non-service-
connected disability must meet the provisions of 38 C.F.R. 
§ 3.385.  Section 3.385 provides that, for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.383(a)(3) (2007).  

The veteran filed a claim for an increased rating for his 
right ear hearing loss, as well as an application to reopen 
his claim for service connection for left ear hearing loss, 
in June 2005.  He has submitted reports of private 
audiological evaluations dated from October 1972 through 
March 1986.  Those reports reflect increased pure tone 
thresholds in both ears at all tested frequencies.  The pure 
tone data in those reports; however, is not probative with 
regard to the veteran's current claim for an increased rating 
in light of their age and due to the fact that they show 
significantly better hearing than on audiometric testing 
obtained since he filed his current claim.  

On an authorized audiological evaluation in August 2005, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
60
55
85
100
75
Left
45
60
95
100
75

Speech audiometry revealed speech discrimination ability of 
76 percent in the right ear and of 76 percent in the left 
ear.  However, the audiologist noted that the data obtained 
on this examination were inconsistent and could not, 
therefore, be used for rating purposes.  

On a repeat audiological evaluation in May 2006, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
30
30
65
90
54
Left
25
35
75
85
55

Speech audiometry revealed speech discrimination ability of 
92 percent in the right ear and of 80 percent in the left 
ear.  

The veteran did not present any specific testimony at either 
hearing regarding the current status of the hearing in his 
right ear.  

Application of the above audiometric data to the criteria set 
forth in VA's rating schedule yields a numeric designation of 
Level I hearing in the veteran's service-connected right ear.  
Because the data indicates that the veteran is not deaf in 
his non-service-connected left ear, the hearing in that ear 
is taken to be normal.  Therefore, a zero percent rating must 
be assigned for his right ear hearing loss.  38 C.F.R. 
§ 4.85, Table VII, Code 6100.  

One final point worth noting, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  Here, though, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
disability level.  There is no evidence that the veteran has 
ever been hospitalized for treatment of his right ear hearing 
loss disability since his separation from service.  Neither 
does the record reflect marked interference with employment, 
meaning above and beyond that contemplated by his current 
0 percent schedular rating.  See 38 C.F.R. § 4.1.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

For the foregoing reasons, the claim for an increased rating 
for right ear hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

ORDER

New and material evidence not having been presented, the 
veteran's claim for service connection for left ear hearing 
loss is not reopened.  

Service connection for postoperative residuals of coronary 
artery disease is denied.  

Service connection for a chronic acquired psychiatric 
disorder, claimed as depression and anxiety, is denied.  

A compensable rating for right ear hearing loss is denied.  


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


